DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 6/29/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pramanick et al (US 6,180,469).
With respect to Claim 1, Pramanick et al discloses a method of manufacturing a semiconductor device comprising:  selectively doping a metal film with a dopant by performing (Figure 3): supplying a dopant containing gas containing the dopant (Figure 3, 30) to a substrate (Figure 3, 10) in which the metal film  (Figure 3, 31-33) and a film  (Figure 3, 14) other than the metal film are formed on a film (Figure 3, 31-33) in which the dopant is doped; and removing the dopant containing gas from above the 
With respect to Claim 2, Pramanick et al disclose the dopant is boron. See column 4, lines 30-50 and Claims 5 and 12.
	With respect to Claim 4, Pramanick et al disclose the metal film is a nickel film. See column 4, lines 30-50.
	With respect to Claim 5, Pramanick et al disclose the film other than the metal film is a silicon oxide film. See column 5, lines 35-55.
	With respect to Claim 8, Pramanick et al disclose the act of supplying the dopant containing gas and the act of removing the dopant containing gas are each performed once. See Figures 3 and 4; and corresponding text.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pramanick et al (US 6,180,469)  as applied to claims 1-2 and 4-5 above, and further in view of Matsuda et al (US 2005/006941) and Oh (US 2013/0237027).  
Pramanick et al is relied upon as discussed above. However, Pramanick et al do not disclose the use the specified boron precursor gases, or the repetition of the supplying and removing of the gases as required by the Claims at hand. 
	Matsuda et al disclose the formation of nickel layers, and discloses the repetition of exposure to diborane and purging of the diborane gas. See Figure 3 and corresponding text; and paragraphs 24-39. 
	Oh is simply relied upon to disclose that diborane and boron trichloride are known doping gases. See paragraph 48.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to repeat the process of Pramanick et al, for its known benefit in the art of obtaining the desired height of the metal layer as disclosed by Matsuda. Moreover, duplication of steps, for their prima facie obvious  for one of ordinary skill in the art, in the absence of unobvious results. See In re Harza, 124 USPQ 378 (CCPA 1960). In the present case, the duplication of the exposure and removal of diborane would have been prima facie obvious to a practitioner in the art to ensure the proper thickness of the nickel layer and/or consistent doping throughout the nickel layer.  	
	Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use diborane and/or trichlorobenzene in the process of Pramanick et al, for its known benefit in the art of doping a metal layer as disclosed by Oh. The use of known compounds for their known benefits, doping,  would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 3, the dopant containing gas is diborane and  boron trichloride. See paragraph 48 of Oh.
	With respect to Claim 6, the references make obvious “the act of supplying the dopant containing gas and the act of removing the dopant-containing gas are alternately repeated multiple times”. See Figure 3 and corresponding text; and paragraphs 24-39 of Matsuda et al.
	With respect to Claim 7, Oh discloses the dopant containing gas is diborane. See paragraph 48.
	With respect to Claim 9, the references make obvious ”selectively doping a metal film with a dopant by sequentially repeating, multiple times: supplying a first dopant-containing gas containing the dopant to a substrate in which the metal film and a film other than the metal film are formed on a film in which the dopant is doped; removing the first dopant containing gas from above the substrate; supplying a second dopant containing gas containing the dopant to above the substrate; and removing the second dopant containing gas from above the substrate”, as the repletion of steps and use of different compounds are suggested by the prior art. See Figure 3 and corresponding text; and paragraphs 24-39 of Matsuda et al; and paragraph 48 of Oh.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 contains the phrase “and a film other than the metal film are formed on a film”, as two elements are labeled using the same term (film). Further clarification and/or correction is required. Claims 2-10 are rejected based on their dependency on Claim 1.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
September 10, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812